DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 13th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 4, 6-7, and 9-11 were amended. Claims 1-11 are currently pending. 
Claims 1 and 7 were objected to because of informalities. Claims 1 and 7 have been amended as suggested. The objections of claims 1 and 7 have been overcome and are withdrawn. 
Claim 11 was rejected under 35 U.S.C. § 112(b) as being indefinite. Claim 11 have been amended.  The rejection of claim 11 under 35 U.S.C. § 112(b) has been overcome and is withdrawn.
Claim 1 was rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,049,896. A Terminal Disclaimer has not been filed. The rejection is maintained.
Response to Arguments
Applicant’s arguments filed on May 13th, 2022, with respect to claim 1 have been fully considered and are persuasive.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,049,896. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of U.S. Patent No. 11,049,896 discloses the limitations of claim 1 of the instant application.
17/144,490
U.S. Patent No. 11,049,896
1. A light receiving element comprising: 
a first photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view; 



a first transfer transistor that transfers electric charge generated in the photodiode to a first memory; 

a second transfer transistor that transfers electric charge accumulated in the first memory to a first floating diffusion region; 
a third transfer transistor that transfers electric charge generated in the first photodiode to a second memory; and 

a fourth transfer transistor that transfers electric charge accumulated in the second memory to a second floating diffusion region, 
wherein the first photodiode, a gate electrode of the first transfer transistor, and the first memory are arranged along a first direction in a plan view, 
wherein the first memory, a gate electrode of the second transfer transistor, and the first floating diffusion region are arranged along a second direction in the plan view, and 
wherein the second direction is different from the first direction.

25. A light receiving element, comprising: 
a first photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view; 
a second photodiode disposed adjacent to the first photodiode in the semiconductor layer; 
a first transfer transistor that transfers first electric charge generated in the first photodiode to a first floating diffusion region; 
a second transfer transistor that transfers second electric charge generated in the first photodiode to a second floating diffusion region; 
a third transfer transistor that transfers third electric charge generated in the second photodiode to a third floating diffusion region; 
a fourth transfer transistor that transfers fourth electric charge generated in the second photodiode to a fourth floating diffusion region; and 
a first trench portion disposed between the first photodiode and the second photodiode, wherein the multi wiring layer includes: a first wiring layer, wherein the first wiring layer includes: 
a first wiring connected to a first gate electrode of the first transfer transistor, 
a second wiring connected to a second gate electrode of the second transfer transistor, 
a third wiring connected to a third gate electrode of the third transfer transistor, 

a fourth wiring connected to a fourth gate electrode of the fourth transfer transistor,
a first light shielding member, and 
a second light shielding member, and 
wherein the second wiring and the third wiring are disposed between the first light shielding member and the second light shielding member in the first wiring layer.


Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim 1. However, claim 1 and its dependent claims 2-11 would be allowable if a Terminal Disclaimer is filed to overcome the nonstatutory double patenting rejection. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 1, the prior art fails to anticipate or render obvious the claimed limitations including “a third transfer transistor that transfers electric charge generated in the first photodiode to a second memory; and a fourth transfer transistor that transfers electric charge accumulated in the second memory to a second floating diffusion region” in combination with the rest of limitations recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828